Citation Nr: 9930789	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  99-01 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for post-traumatic stress disorder (PTSD), on appeal from the 
initial grant of service connection.

2.  Entitlement to an effective date earlier than January 25, 
1996, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1943 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  An October 1998 rating decision granted service 
connection for PTSD, with assignment of a 10 percent 
disability rating, effective March 10, 1998.  A February 1999 
rating decision increased the disability rating for the 
veteran's PTSD to 50 percent and found that the October 1998 
rating decision was clearly and unmistakably erroneous in 
assigning an effective date of March 10, 1998.  The effective 
date for the grant of service connection for PTSD and the 50 
percent evaluation was January 25, 1996.

In June 1999, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

In a July 1999 statement, the veteran's representative 
indicated that the veteran wished to pursue a claim of 
entitlement to service connection for hypertension, now 
claimed as secondary to service-connected PTSD.  Service 
connection for hypertension has been previously denied, and 
the claim of secondary service connection is not before the 
Board since this issue has not been adjudicated by the RO, 
and it is not inextricably intertwined with the other issues 
before the Board.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto).  Therefore, 
this issue is referred to the RO for appropriate action.

The veteran's claim for a higher rating for PTSD is the 
subject of the REMAND herein.


FINDINGS OF FACT

1.  The veteran abandoned his 1987 claim for service 
connection for a psychiatric disorder.

2.  The veteran's claim for service connection for PTSD was 
received on January 25, 1996.

3.  The first medical evidence showing that the veteran has 
PTSD was in January 1996.  


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than January 25, 1996, for the grant of service connection 
for PTSD.  38 U.S.C.A. § 5110(a), (b)(1) (West 1991); 
38 C.F.R. §§ 3.158 and 3.400(b)(2)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On January 25, 1996, the RO received a memorandum from the 
veteran's representative requesting service connection for 
PTSD.  The medical evidence previously associated with the 
claims file (service medical records, statements from J.P. 
Evans, M.D., and M.J. Abrams, M.D., and reports of VA 
physical examinations conducted in September 1959) did not 
show diagnosis of a psychiatric disorder.

Rating decisions in 1959 and 1981 had denied claims for 
service connection for hypertension, pes planus, and eye 
disorders.  An October 1982 Board decision denied service 
connection for hypertension.  In January 1987, the veteran 
submitted a Statement in Support of Claim reflecting his 
contention that his disability had been misdiagnosed.  He 
stated that his "hypertension condition is now diagnosed as 
anxiety reaction and the result of HBP [high blood pressure] 
is that anxiety (as now diagnosed)."  He submitted a release 
for the RO to obtain his treatment records from Dr. Patrick 
Linton.

In January 1987, the RO sent a letter to the veteran 
informing him that if he wished to establish service 
connection for anxiety reaction, he had to submit medical 
evidence showing that the condition was incurred in or 
aggravated by his military service.  The RO told him that his 
medical records were not being requested from Dr. Linton 
because current medical evidence was not sufficient to 
establish service connection.  He was informed that no 
further action could be taken on his claim until medical 
evidence was submitted showing that his disabilities were 
incurred in or aggravated by his military service.  The 
veteran did not respond to this letter.

After the veteran's claim for service connection for PTSD was 
received in January 1996, his VA outpatient treatment records 
were obtained, which showed diagnosis of PTSD, and he 
underwent a VA psychiatric examination in 1996, which showed 
diagnosis of PTSD.  A February 1999 rating decision, in 
pertinent part, assigned an effective date for the grant of 
service connection for PTSD of January 25, 1996.  The veteran 
appealed the effective date, saying that he felt the 
effective date should be in 1956.  (See VA Form 9 received in 
January 1999.)

At his hearing before the undersigned in June 1999, the 
veteran discussed the severity of his PTSD in a prepared 
statement, which he read into the hearing record.  He also 
indicated that he was willing to read into the record a 
narrative that he had prepared and provided to an examining 
VA doctor.  His representative stated at the hearing that the 
narrative had already been submitted for the record, but he 
offered to submit another copy as well as the examining 
doctor's response, with a waiver of consideration by the RO.  
The presiding Board Member agreed to leave the hearing record 
open for receipt of that evidence.  The veteran's 
representative requested that the record be left open 30 days 
for the evidence to be submitted, as offered by the 
representative, with a waiver of regional office 
consideration.  The veteran's testimony as to his effective 
date was that he feels that he is entitled to an earlier 
effective date.  He argued that he filed a claim in 1956 that 
was repeatedly rejected by VA because all that was found was 
high blood pressure.  He maintained that his blood pressure 
was a manifestation of PTSD.  He testified that he continued 
to have panic attacks and "mental illness" after his 
separation from service, but he did not seek psychiatric 
treatment until the mid 1980s from Dr. Linton at the 
University of Alabama Hospital.  Dr. Linton's diagnoses were 
anxiety and depression.  After reading an article about PTSD 
in 1995, the veteran contacted a VA Medical Center and 
subsequently filed the claim for service connection.  He 
contended that since his disability began during service, he 
is entitled to an effective date of July 1946, when he was 
discharged from the service.  

In July 1999, the Board received the following evidence from 
the veteran, with a waiver of consideration by the RO:  (1) 
letter dated November 15, 1995, from the Regional Center for 
PTSD at the VA Medical and Regional Office in White River 
Junction, Vermont, to the veteran; (2) letter dated June 19, 
1996, from the veteran to a doctor at the VA Medical Center 
in Tuscaloosa, Alabama; and (3) copy of a PTSD examination 
done by that same doctor at the VA Medical Center in 
Tuscaloosa, Alabama, in June 1996.  All three documents were 
duplicates of evidence already in the claims file and 
previously considered by the RO.

In September 1999, the veteran was provided a copy of the 
transcript of his June 1999 hearing before the Board.  He was 
given 30 days to file a motion to correct any errors.  The 
veteran did not file a motion to correct the transcript, but 
he did send the Board a copy of a letter he wrote to his 
congressman, in which the veteran stated that he objected to 
the presiding Board Member saying that the record would be 
left open for 30 days for the submission of evidence with a 
waiver of RO consideration.  The veteran stated that the 
remark was the equivalent to a judge instructing a jury that 
a defendant is guilty.  He suggested that the statement 
indicated that a decision had already been made.


II.  Legal Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.400 (1999).  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 1991).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim for service connection will be (1) the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service or (2) the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(i) (1999) (emphasis added).  A "claim" is 
defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999).

As indicated above, the veteran has been granted service 
connection for PTSD effective January 25, 1996.  The 
pertinent issue is whether he filed a claim for service 
connection for a psychiatric disorder any earlier than that 
date, and, if so, whether any such claim preceded or followed 
the date on which entitlement arose.  He has variously stated 
that his effective date should be in 1946 and that it should 
be in 1956.  The veteran contends that he filed a claim for 
service connection for PTSD after his separation from service 
because he filed a claim for hypertension, which he argues 
was a manifestation of PTSD.  However, he did not evidence an 
intention to apply for service connection for a psychiatric 
disorder, nor did he indicate his belief that he was entitled 
to such.  He did not, therefore, file a claim for a 
psychiatric condition.  See 38 C.F.R. § 3.1(p) (1999).  
Moreover, none of the medical evidence associated with the 
claims file, including the service medical records, showed 
diagnosis of any psychiatric disorder.  The veteran's claim 
for service connection for hypertension, filed in 1959, 
cannot reasonably be construed as a claim for service 
connection for a psychiatric disorder.  VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed by the appellant.  See 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995); see also 
Brannon v. West, 12 Vet. App. 32, 34-35 (1998) ("[B]efore 
[the RO or Board] can adjudicate an original claim for 
benefits, the claimant must submit a written document 
identifying the benefit and expressing some intent to seek 
it").

The veteran did file a claim for service connection for 
anxiety reaction in January 1987, and the RO informed him 
that no action would be taken on his claim until he submitted 
medical evidence showing that his disability was incurred in 
or aggravated by his military service.  The veteran did not 
respond.  The regulations regarding abandoned claims indicate 
that where evidence requested in connection with an original 
claim is not furnished within one year after the date of 
request, the claim will be considered abandoned.  38 C.F.R. 
§ 3.158(a) (1987 and 1999).  After expiration of one year, 
further action will not be taken unless a new claim is 
received.  Id.  Should the right to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
Id.

The veteran abandoned his 1987 claim for service connection 
for a psychiatric disorder when he failed to respond to the 
RO's request for additional evidence.  The RO advised him 
that no further action would be taken on his claim, but he 
still failed to respond.  The new claim for service 
connection for a psychiatric disorder (i.e., PTSD) was not 
received until January 25, 1996.  In accordance with 
38 C.F.R. § 3.158, compensation shall commence not earlier 
than the date of filing the new claim.  

The VA outpatient records for the veteran showed the initial 
diagnosis of PTSD was rendered on January 19, 1996, which 
pre-dated receipt of the claim for service connection.  
However, as indicated above, the effective date for the grant 
of service connection will be date entitlement arose or date 
of claim, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(1999).  Since the veteran's claim for service connection for 
PTSD was received after the date entitlement arose, the date 
his claim was received is the proper effective date (i.e., 
January 25, 1996).

With respect to the veteran's contention that the Board 
Member conducting his hearing in 1999 had already decided his 
claim, this was not true.  In his testimony, the veteran 
referenced a statement that he had prepared for a VA examiner 
and the examination report.  When his representative was 
questioned as to whether this statement was associated with 
the claims file, the representative responded that it had 
been submitted to the local Hearing Officer.  The 
representative also stated that the veteran could submit a 
waiver of RO consideration and send another copy of this 
statement to the Board.  This Board Member informed the 
veteran that it would be fine if he wanted to submit another 
copy of the referenced statement.  In the context of 
informing the representative that a period of time would be 
provided within which the referenced statement could be 
submitted to the Board, this Board Member also made the 
comment to which the veteran has objected, which was merely 
reiterating the fact that (a) the statement would be 
submitted with a waiver of RO consideration and (b) it 
appeared that the RO had already considered the referenced 
statement.  In fact, the evidence the veteran submitted 
following the hearing was already of record, and it had 
already been considered by the RO.  No decision was made by 
the Board on the veteran's claim at the time of his hearing, 
and this decision is based on a thorough review of the 
evidence and was in no way influenced by the prior decisions 
of the RO.  

Thus, the Board concludes that an effective date earlier than 
January 25, 1996, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  38 U.S.C.A. 
§ 5110(a), (b)(1) (West 1991); 38 C.F.R. §§ 3.158 and 
3.400(b)(2)(i) (1999).  In this case, the facts are not in 
dispute, and application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to an effective date earlier than January 25, 
1996, for the grant of service connection for PTSD is denied.


REMAND

Additional due process and evidentiary development are needed 
prior to further disposition of the veteran's claim for a 
higher rating for PTSD. 

A.  Due process

During the pendency of this claim, regulatory changes amended 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1996), including the rating criteria for evaluating 
psychiatric disorders.  See 61 Fed. Reg. 52695-52702 (October 
8, 1996).  This amendment was effective November 7, 1996.  In 
addition to modified rating criteria, the amendment provided 
that the diagnoses and classification of mental disorders be 
in accordance with DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  See 38 C.F.R. §§ 4.125 through 4.130 (1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Rhodan v. West, 12 Vet. App. 
55 (1998); see also 38 U.S.C.A. § 5110(g) (West 1991).

The RO received the veteran's claim for service connection 
for PTSD in January 1996, and the October 1998 and February 
1999 rating decisions adjudicated the appropriate disability 
rating for his service-connected PTSD under the new rating 
criteria.  He was informed of the new rating criteria in the 
statement of the case of December 1998.  However, the veteran 
is entitled to application of the old rating criteria for 
psychiatric disorders since he filed his claim prior to the 
date as of which the regulations were amended.  See Karnas, 1 
Vet. App. 308.  The RO has not adjudicated the appropriate 
disability rating for the veteran's service-connected PTSD 
under the old criteria, including consideration of which 
version of the rating criteria, if either, is more favorable 
to the veteran's claim, and the veteran has not been informed 
of the old rating criteria.  Accordingly, the RO should (1) 
adjudicate the appropriate disability rating for the 
veteran's PTSD prior to November 7, 1996, under the rating 
criteria in effect at that time, and (2) determine which 
version of the rating criteria, if either, is more favorable 
to this claim from November 7, 1996, and rate his PTSD under 
the more favorable version.  If neither is more favorable, 
use the new criteria from November 7, 1996.  

The veteran has disagreed with the original rating assigned 
to his PTSD.  There is a distinction between a claim based on 
disagreement with the original rating awarded and a claim for 
an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate statement of the 
case.  Id. at 126 and 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

The RO should issue a supplemental statement of the case to 
the veteran that correctly identifies the PTSD claim on 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
accordance with Fenderson, the RO should review the evidence 
of record at the time of the October 1998 rating decision 
that was considered in assigning the original disability 
rating for the veteran's PTSD, then consider all the evidence 
of record to determine whether the facts show that he was 
entitled to a higher disability rating for this condition at 
any period of time since his original claim.  

B.  Evidentiary development

The RO must obtain all of the veteran's VA treatment records 
from June 1996 to the present from the VA Medical Center in 
Birmingham.  The veteran testified that he receives regular 
psychiatric treatment at that facility.  VA records are 
considered part of the record on appeal since they are within 
VA's constructive possession, and these records must be 
considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

The veteran reported that his first diagnosis of a 
psychiatric disorder was by Dr. Patrick Linton at the UAB 
Medical Center in Birmingham, Alabama, in 1986.  Although the 
veteran has reported that Dr. Linton is now deceased, it is 
possible that the veteran's treatment records may be 
available from the UAB Medical Center.  He should be asked to 
provide a release so that those records may be requested.

The veteran testified that he has panic attacks due to his 
PTSD and that he sometimes seeks treatment for these attacks 
at emergency rooms.  He referenced treatment at Baptist Tri-
Med or Pri-Med in June 1999 after a "severe" panic attack.  
Medical records documenting the frequency and severity of the 
veteran's panic attacks may be relevant to his claim.  
Therefore, an effort to obtain such records is warranted.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The veteran was accorded a VA examination in 
November 1998.  The examiner noted that he or she had no 
medical records or claims file for review, indicating that 
the veteran was the only source of information.  The examiner 
reported psychiatric treatment history that is not reflected 
in the claims file and that is at odds with the medical 
information contained in the claims file.  Because this 
examination was done without benefit of the veteran's claims 
file, it is inadequate, and another examination must be 
conducted, taking into account the records of prior medical 
treatment contained therein.  See 38 C.F.R. § 4.2 (1999); see 
also VAOPGCPREC 20-95.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Obtain and associate with the claims 
file the veteran's complete VA treatment 
records, to include all mental health 
clinic notes and progress notes, group 
therapy notes, intake assessments, 
psychological tests, and discharge 
summaries, from the VA Medical Center in 
Birmingham from June 1996 to the present.  

2.  Ask the veteran to complete the 
necessary release(s) for any medical 
professional or facility where he has 
received treatment for his panic attacks 
since 1985, to include Baptist Tri-Med or 
Pri-Med and UAB Medical Center, 
Birmingham, Alabama, so that the RO can 
request these treatment records.  If the 
RO is unable to obtain any private 
treatment records, tell the veteran and 
his representative, so that he will have 
an opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. 
§ 3.159(c) (1999).

3.  After obtaining as many of the above 
medical records as possible and/or 
providing the veteran an opportunity to 
submit such records, schedule the veteran 
for a VA psychiatric examination to 
assess the severity of his PTSD.  The 
claims file is to be made available to 
the examiner to review prior to the 
examination, and the examiner is asked to 
indicate in the examination report that 
he or she has reviewed the claims file.  
Any necessary tests are to be done.  It 
is requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV), including an 
explanation of what the assigned code 
means.

4.  Following receipt of an examination 
report adequate for rating, readjudicate 
the veteran's claim for a disability 
rating higher than 50 percent for PTSD, 
with consideration of (1) whether the 
veteran was entitled to a disability 
rating higher than 50 percent prior to 
November 7, 1996, according to the rating 
criteria in effect prior to November 
1996; and (2) whether either the new or 
the old version of the rating criteria 
for psychiatric disorders is more 
favorable to the veteran's claim for a 
disability rating higher than 50 percent 
from November 7, 1996.  See VAOPGCPREC 
11-97; Rhodan v. West, 12 Vet. App. 55 
(1998).  If the result is the same under 
either criteria, the RO should apply the 
revised criteria from November 7, 1996.  

The RO should review the evidence of 
record at the time of the October 1998 
rating decision that was considered in 
assigning the original disability rating 
for the veteran's PTSD, then consider all 
the evidence of record to determine 
whether the facts show that he was 
entitled to a higher disability rating 
for this condition at any period of time 
since his original claim.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

If the benefit sought on appeal remains 
denied, provide the veteran and his 
representative a supplemental statement 
of the case.  The SSOC must (a) correctly 
identify the issue as on appeal from the 
initial grant of service connection, and 
(b) include the rating criteria in effect 
for PTSD prior to November 7, 1996.  
Allow an appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purposes of this REMAND are to fulfill due process 
considerations and obtain additional evidence.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals






